Filed Pursuant to Rule497(e) May 23, 2014 Cook & Bynum Funds Trust The Cook & Bynum Fund Supplement to the Statement of Additional Information (“SAI”) Dated January 28, 2014 At a meeting of shareholders of the Cook & Bynum Fund held on April 22, 2014, the three existing Trustees were re-elected to serve on the Board of Trustees (the “Board”) of Cook & Bynum Funds Trust (the “Trust”).In addition, one new Trustee, Mr. Donald P. Carson, was elected to serve on the Trust’s Board. The following information for Mr. Carson supplements the Trustee information provided in the SAI : Independent Trustee ^ TrusteeName, Age & Address Position(s) Held with the Trust Term of Office & Length of Time Served** Principal Occupation(s) During Past 5 Years Funds Overseen by Trustee Other Trusteeships Held by Trustee During the past 5 Years Donald P. Carson Year of Birth: 820 Shades Creek Parkway, Suite 2450, Birmingham, AL 35209 Trustee Mr. Carson has served as a Trustee of the Trust since April 2014. Mr. Carson has been the Principal at each of Ansley Securities LLC (broker-dealer) and Don Carson Associates, LLC (a financial advisory services firm) since May 2013.Prior to that, Mr. Carson served as President of RFA Management Company LLC from September 2003 to April 2013. 1 None ^ Trustees who are not “interested persons” of the Trust as defined under the 1940 Act. ** Each Trustee serves for an indefinite term. Each Officer serves for an annual term and until his or her successor is elected and qualified. Trustee Qualifications Mr. Carson has 25 years of banking and investment banking, investment management, real estate management, and tax and estate planning experience.Mr. Carson also currently serves as the principal of a registered broker-dealer firm.Through this experience, Mr. Carson possesses an understanding of the regulatory framework under which investment companies must operate. Filed Pursuant to Rule497(e) Trustee Share Ownership The following table sets forth the aggregate dollar range of equity securities owned by Mr. Carson as of December 31, 2013: NAME OF TRUSTEE DOLLAR RANGE OF FUND SHARES HELD IN THE FUND AGGREGATE DOLLAR RANGE IN ALL REGISTERED FUNDS OVERSEEN BY TRUSTEE IN COOK & BYNUM FAMILY OF INVESTMENT COMPANIES Donald P. Carson $100,001 - $500,000 $100,001 - $500,000 Please retain this Supplement with your SAI for future reference.
